Citation Nr: 0501002	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for lupus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active military service from February 1971 to 
February 1977.  He also had 5 years, 7 months, and 14 days of 
additional prior service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Unfortunately, the Board cannot yet issue a decision in this 
appeal because further development is needed.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The RO issued a letter in October 2001 that referenced the 
VCAA with respect to the veteran's claim of compensation for 
lupus.  The letter advised that VA would obtain medical 
records from Federal government sources and that VA was 
required to make reasonable efforts to help the claimant 
obtain records relevant to his claim.  The letter does not, 
however, provide notice to the veteran clearly specifying the 
type of evidence that is needed to substantiate his claim of 
service connection for lupus, nor does it provide notice to 
him clearly delineating whose specific responsibility-his or 
VA's, it is for obtaining this supporting evidence, 
particularly any nexus evidence.  Quartuccio; Charles.  Thus, 
further development is required.

In view of foregoing, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim of service connection for 
lupus, review the claims file and ensure 
that all VCAA notice obligations have 
been complied with in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Compliance requires 
that the veteran be notified, by letter, 
of any information, and any medical or 
lay evidence, not previously provided to 
VA that is necessary to substantiate his 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the claim at issue, is unacceptable.  The 
RO also must indicate which portion of 
the information and evidence, if any, is 
to be provided by him, and which portion, 
if any, the Secretary will attempt to 
obtain on his behalf.  Also ask that he 
submit any relevant evidence in his 
possession.



2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




